Title: To Thomas Jefferson from Henry Dearborn, 7 February 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War Department February 7. 1807
                        
                        I have the honor to transmit you herewith Returns of the Militia of the United States, made from such
                            Returns as have been received by this Department
                        Accept Sir assurances of my high respect & consideration
                        
                            H. Dearborn
                            
                        
                    